Exhibit 10.8

Execution Version

MASTER BIOMASS PURCHASE AND SALE AGREEMENT

Dated as of April 9, 2015

by and between

ENVIVA, LP

and

ENVIVA WILMINGTON HOLDINGS, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

Definitions.

  1    2.

Term.

  7    3.

Delivery of Biomass.

  7    4.

Transportation; Loading and Unloading.

  8    5.

Quality.

  9    6.

Sampling.

  10    7.

Testing and Analysis.

  10    8.

Weight Determination.

  10    9.

Pricing and Payment.

  11    10.

Rejection.

  13    11.

Damages.

  14    12.

Facility and Terminal; Audit Rights.

  15    13.

Events of Default; Termination.

  16    14.

Indemnification.

  17    15.

Insurance.

  17    16.

Force Majeure.

  17    17.

Compliance with Law.

  19    18.

Duty to Mitigate.

  19    19.

Confidentiality.

  19    20.

Taxes.

  20    21.

Governing Law and Dispute Resolution.

  20    22.

Representations and Warranties.

  21    23.

Miscellaneous.

  22   

 

Schedule A:

Form of Confirmation

Schedule B:

Technical Dispute Resolution Procedures

Schedule C:

Sustainability Criteria

Schedule D:

DAP Schedule Schedule E: FOB Schedule

 

i



--------------------------------------------------------------------------------

MASTER BIOMASS PURCHASE AND SALE AGREEMENT

THIS MASTER BIOMASS PURCHASE AND SALE AGREEMENT is made effective as of April 9,
2015 (the “Effective Date”), by and between Enviva, LP, a Delaware limited
partnership (“ELP”) and Enviva Wilmington Holdings, LLC, a Delaware limited
liability company (“EWH”) (each, individually a “Party”, and collectively, the
“Parties”).

RECITALS:

The Parties wish to enter into this Agreement in order to buy and sell Biomass
(as hereinafter defined) on the terms set forth herein pursuant to one or more
Confirmations (as hereinafter defined) as the Parties may enter into from time
to time.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

1. Definitions. In addition to any other defined terms herein, the following
terms used in this Agreement shall have the following meanings:

“Actual NCVcp” means NCV of a Shipment at constant pressure as received.

“Affected Party” has the meaning set forth in Section 16(a).

“Affiliate” means, with respect to any Person, any other Person that is directly
or indirectly controlling, controlled by or under common control with, such
Person; provided that for purposes of this definition, “control” means the power
to direct or cause the direction of the management and policies of a Person,
directly or indirectly, whether through the ownership of voting interests, by
contract or otherwise, and “controlling”, “controlled by” and “under common
control with” have corresponding meanings.

“Agreement” means this Master Biomass Purchase and Sale Agreement, together with
the Schedules hereto and each Confirmation.

“Annual Quantity” means the annual quantity of Biomass expressed in Tonnes to be
delivered pursuant to the relevant Confirmation.

“Applicable Law” means any applicable law, statute, rule, regulation, ordinance,
Permit, decision, order, judgment, agreement, directive, grant, concession,
policy or other requirement and any form or decision of or determination by or
interpretation of any of the foregoing by any Government Entity, now or
hereafter in effect.

“Base NCV” means NCV equal to seventeen (17.0) Gigajoules per Tonne.

“Base Price” has the meaning set forth in the relevant Confirmation.

 

1



--------------------------------------------------------------------------------

“Biomass” means wood pellets that conform to the Specifications and the
Sustainability Criteria.

“Buyer” has the meaning set forth in the relevant Confirmation.

“Buyer’s Shortfall” has the meaning set forth in Section 11(b).

“Charter” means a contract whereby an Owner contracts with Buyer for the
transportation of one or more FOB Shipments.

“CIF” means Cost, Insurance and Freight as per Incoterms.

“Claims” has the meaning set forth in Section 14.

“Confidential Information” has the meaning set forth in Section 19(a).

“Confirmation” means written evidence, substantially in the form of Schedule A,
confirming the specific terms and conditions of a transaction for the purchase,
sale, delivery and acceptance of Biomass hereunder.

“Contract Term” has the meaning set forth in the relevant Confirmation.

“DAP” means Delivered at Place as per Incoterms.

“DAP Schedule” means Schedule D.

“DAP Shipment” means a consignment of Biomass shipped on board truck(s) or rail
car(s) and delivered by Seller to Buyer hereunder.

“DAP Weight Certificate” has the meaning set forth in Section 8(a).

“Default Rate” means the lesser of (a) one and one-half percent (1.5%) per month
and (b) the maximum amount permitted by Applicable Law.

“Defaulting Party” has the meaning set forth in Section 13(a).

“Delivery Point” means the truck unloading area (for DAP Shipments by truck) or
the rail car unloading area (for DAP Shipments by rail) at the Terminal.

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

“ELP” has the meaning set forth in the introductory paragraph hereof.

“ETA” means estimated time of arrival.

“EURAL” means Europese afvalstoffenlijst (a list of waste products assembled by
the European Commission with criteria for hazardous materials).

“Event of Default” has the meaning set forth in Section 13(a).

 

2



--------------------------------------------------------------------------------

“EVOA” means Europese Verordening Overbrenging Afvalstoffen (European rules
regarding export and import of waste biomass fuels).

“EWH” has the meaning set forth in the introductory paragraph hereof.

“Extraneous Material” has the meaning set forth in Section 5(a)(iv).

“Facility” has the meaning set forth in the relevant Confirmation.

“Financing Party” means any Person that provides debt, loans, credit or credit
support, acts as counterparty on any interest rate or currency hedging
arrangements, or provides other financing, to a Party.

“First Installment” has the meaning set forth in Section 9(c)(i).

“FOB” means Free on Board as per Incoterms.

“FOB Schedule” means Schedule E.

“FOB Shipment” means a consignment of Biomass shipped on board Vessel(s) and
delivered by Seller to Buyer hereunder.

“FOB Weight Certificate” has the meaning set forth in Section 8(b).

“Force Majeure Event” has the meaning set forth in Section 16(a).

“GGL Certification” means certification in accordance with the “Green Gold
Label” quality system, as more fully described at the websites
www.controlunion.com/certification and www.greengoldcertified.org.

“Gigajoule” or “GJ” means one billion (1,000,000,000) Joules.

“Government Entity” means any national, regional, provincial, municipal or local
authority, department, body, board, instrumentality, commission, corporation,
branch, directorate, agency, ministry, court, tribunal, judicial authority,
legislative body, administrative body, regulatory body, autonomous or
quasi-autonomous entity or taxing authority or any political subdivision of any
of the foregoing and any Person (whether autonomous or not) exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any of the foregoing entities, having jurisdiction over the Person
or matter in question.

“Holidays” means official national holidays in the United States of America.

“IMO” means the International Maritime Organization.

“Incoterms” means International Chamber of Commerce Incoterms® 2010 or such
other version of such terms as the Parties may agree shall apply.

“Indemnified Party” has the meaning set forth in Section 14.

 

3



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 14.

“Insolvent” means, with respect to a Party, that: (a) such Party files a
voluntary petition in bankruptcy; (b) such Party is adjudged bankrupt; (c) a
court assumes jurisdiction of the assets of such Party under a federal
reorganization act; (d) a trustee or receiver is appointed by a court for all or
a substantial portion of the assets of such Party; (e) such Party becomes
insolvent or suspends its business; or (f) such Party makes a general assignment
of its assets for the benefit of its creditors.

“Interest Rate” means the lesser of (a) one-half of one percent (0.5%) per month
and (b) the maximum amount permitted by Applicable Law.

“ISO” means International Organization for Standardization.

“Joule” means a joule as defined in ISO 1000:1992 (E).

“Laycan” has the meaning set forth in the relevant Confirmation.

“Load Port” means the port to which Seller delivers Biomass comprising FOB
Shipments as specified in the relevant Confirmation.

“Load Port Procedures” means the policies and procedures implemented and in
effect from time to time at the Load Port with respect to docking, berthing,
loading, unloading and similar matters.

“Loading Rate” has the meaning specified in the relevant Confirmation.

“Market Price” means, at the sole option and risk of the performing Party,
either (a) the reasonable and documented price actually paid or received by the
performing Party to procure or sell, as the case may be, wood pellets of similar
quality and quantity as Biomass over a similar period; or (b) the forward price
curve for the relevant period as determined by averaging the forward price
curves from the relevant market indices for wood pellets of similar quality
delivered CIF to Antwerp, Belgium, or Rotterdam or Amsterdam, Netherlands, with
equitable adjustments to such indices to conform them to Shipments under the
relevant Confirmation, including by eliminating the built-in cost components of
such indices inapplicable to Shipments under the relevant Confirmation,
including oceangoing freight costs, loading and storage costs, and truck or rail
freight costs, as applicable.

An index must exhibit a minimum liquidity threshold as determined by completion
of at least four (4) transactions of at least twenty-five thousand (25,000) MT
per week to be used in determining the Market Price. Where there are not at
least two (2) relevant indices for any or all of the applicable term or where
wood pellets of similar quality are not available in the market, the curve may
be determined or augmented, as the case may be, based upon the price at which
the performing Party would be able to sell or purchase, as the case may be, the
quantity of wood pellets in the market acting in a reasonable manner as
determined by taking the average of price quotations for wood pellets of similar
quality and quantity over a similar period from at least two (2) and no more
than three (3) independent internationally recognized and reputable
dealers/brokers or counterparties (such dealers/brokers or

 

4



--------------------------------------------------------------------------------

counterparties to be appointed by the performing Party). Such forward curve
shall be expressed on a quarterly basis where a quarter is a three (3) month
period over the period in which the Shipments are not delivered or accepted, as
the case may be, and the missed quantity in each quarter, whether by failure to
deliver, failure to accept, or termination, shall be associated with the Market
Price for such quarter. For the avoidance of doubt, the performing Party is not
obligated to enter into any replacement transaction to determine the Market
Price.

“Master” means the captain of the relevant Vessel.

“NCV” means net calorific value expressed in Gigajoules per Tonne as per ISO
1928, at constant pressure as received.

“NCV Adjusted Price” has the meaning set forth in the relevant Confirmation.

“Non-Affected Party” has the meaning set forth in Section 16(a).

“Non-Defaulting Party” has the meaning set forth in Section 13(a).

“NOR” means a notice of readiness tendered by a Master confirming a Vessel’s
readiness to load cargo at the Load Port.

“Notifying Party” has the meaning set forth in Section 13(b).

“Office Hours” means the period between 09:00 and 17:00 hours on a Working Day.

“Owner” means the owner or operator of the relevant Vessel.

“Party” and “Parties” have the respective meanings set forth in the introductory
paragraph hereof.

“Permit” means any waiver, franchise, exemption, variance, permit, clearance,
registration, authorization, consent, decree, approval, license, filing,
privilege, ruling, certification or order from or required to be obtained or
maintained by any Government Entity.

“Person” means any natural person, corporation, company, partnership (general or
limited), limited liability company, business trust, Government Entity or other
entity or association.

“Purchase Price” means the price payable by Buyer to Seller for Shipments as
specified in the relevant Confirmation.

“Quality Analysis Certificate” has the meaning set forth in the relevant
Confirmation.

“Rejection Notice” has the meaning set forth in Section 10(a).

“Rules” has the meaning set forth in Section 21(c).

 

5



--------------------------------------------------------------------------------

“Second Installment” has the meaning set forth in Section 9(c)(ii).

“Seller” has the meaning set forth in the relevant Confirmation.

“Seller’s Laycan Nomination” means the notification from Seller to Buyer of the
Laycan and quantity available to be loaded for each FOB Shipment as set forth in
the relevant Confirmation.

“Seller’s Shortfall” has the meaning set forth in Section 11(a).

“Shipment” means a DAP Shipment or an FOB Shipment, as applicable.

“Shipment Schedule” means the schedule for Shipments as specified in the
relevant Confirmation.

“Shipment Size” has the meaning set forth in the relevant Confirmation.

“Specifications” means the quality specifications for the Biomass delivered
pursuant to this Agreement as set forth in Section 5 and the relevant
Confirmation.

“SSHINC” means Saturdays, Sundays and Holidays included but excluding Super
Holidays.

“Super Holidays” means Easter Sunday, July 4th, Labor Day, Thanksgiving Day,
Christmas Eve and Christmas Day.

“Sustainability Criteria” has the meaning set forth in Section 5(a)(iv).

“Technical Dispute” means (a) any dispute which this Agreement expressly
provides will be a Technical Dispute or (b) in the absence of such an express
provision, any dispute which the Parties agree, by its nature, must be resolved
entirely by either (i) the application of engineering principles or such other
specialized technical knowledge in order to reach resolution thereof or (ii) the
application of financial, accounting, or tax standards and principles in order
to reach resolution thereof, excluding any dispute that has already been
resolved pursuant to the applicable provisions of this Agreement (including any
applicable Confirmation).

“Technical Expert” has the meaning set forth in Schedule B.

“Terminal” has the meaning set forth in the relevant Confirmation.

“Termination Payment” means (1) the greater of (a) an amount equal to the total
losses, costs (including legal costs and other third party payments), actual
damages and expenses suffered by the Non-Defaulting Party (taking into account
any gains or savings by the Non-Defaulting Party and its duty to mitigate its
losses) in connection with the early termination of the relevant
Confirmation(s), including (without duplication) any loss or cost incurred as a
result of entering into replacement purchase and sale agreement(s) for Biomass
on similar terms to the relevant Confirmation(s) with respect to the remaining
portion of the Contract Term of such Confirmations and (b) $0, plus (2) the
aggregate sum of all other payments due to the Non-Defaulting Party under this
Agreement.

 

6



--------------------------------------------------------------------------------

“Tonne” or “MT” means a metric tonne or one thousand (1000) kilograms.

“Vessel” means an ocean- or sea-going vessel used by Buyer to load and carry a
Shipment.

“Vessel Nomination” means the nomination by Buyer to Seller of the Vessel for
carriage of the FOB Shipment as set forth in the relevant Confirmation.

“Vessel Requirements” has the meaning set forth in Section 4(b) of the FOB
Schedule.

“Weight Certificate” means a DAP Weight Certificate or an FOB Weight
Certificate, as applicable.

“Working Day” means any day other than a Saturday, Sunday or Holiday.

2. Term.

(a) Term. This Agreement shall be effective as of the Effective Date and shall,
unless sooner terminated in accordance herewith, remain in full force and effect
until terminated in accordance herewith.

(b) Termination. Either Party may terminate this Agreement by giving the other
Party thirty (30) days’ prior written notice; provided, that (a) all
Confirmations in effect at the time of such termination, including the terms of
this Agreement incorporated therein, shall remain in full force and effect
notwithstanding any such termination until all rights and obligations thereunder
are fully performed or effected by both Parties or until such Confirmations have
been terminated under Section 13 of this Agreement and (b) no Termination
Payment shall be payable by either Party in connection with any such termination
of this Agreement.

(c) Transaction Terms. This Agreement shall govern all Confirmations between the
Parties from and after the Effective Date, unless otherwise expressly agreed to
in writing by the Parties. Each transaction shall be governed by the provisions
of this Agreement and the provisions of the applicable Confirmation. For each
transaction, this Agreement and the corresponding Confirmation shall constitute
a single integrated agreement governing the Confirmation, and references to this
“Agreement” shall encompass each and all of the foregoing. In the event of any
conflict between the terms of this Agreement and the terms of a Confirmation,
the terms of the Confirmation shall govern.

3. Delivery of Biomass.

(a) Delivery Terms. Except where otherwise inconsistent with the express terms
of this Agreement or the relevant Confirmation, (i) DAP Delivery Point Incoterms
shall apply where the relevant Confirmation specifies DAP Shipments and (ii) FOB
Load Port

 

7



--------------------------------------------------------------------------------

Incoterms shall apply where the relevant Confirmation specifies FOB Shipments.
For the avoidance of doubt, delivery of all Biomass hereunder shall be final and
effective upon passage of title to Buyer at the Delivery Point (for DAP
Shipments) or the Load Port (for FOB Shipments). The DAP Schedule shall apply to
all DAP Shipments and the FOB Schedule shall apply to all FOB Shipments.

(b) Quantity and Price. Subject to, and in accordance with, the terms hereof,
Seller shall deliver Biomass conforming to the Specifications in the Annual
Quantity and Buyer shall pay for such Biomass at the Purchase Price.

(c) Deliveries. Seller shall deliver DAP Shipments or FOB Shipments, as
specified in the relevant Confirmation. Seller shall deliver Biomass at the
Delivery Point (for DAP Shipments) or the Load Port (for FOB Shipments), in each
case in accordance with the Shipment Schedule.

(d) Title; Risk of Loss.

(i) Seller warrants that (A) it is able to fully and lawfully transfer title of
each Shipment to Buyer and (B) the Biomass delivered hereunder shall, upon
payment by Buyer therefor, be free from any liens, fees, charges, encumbrances,
dues and claims of any kind. Seller shall indemnify, hold harmless and defend
Buyer from and against any and all third party losses, costs, damages,
liabilities, injuries, claims, demands, penalties, interest and causes of action
(including reasonable attorney’s fees and court and arbitral costs) arising out
of or in relation to Seller’s breach of the warranty in this Section 3(d)(i).

(ii) Title to each Shipment shall pass from Seller to Buyer when the Biomass is
(1) unloaded at the Delivery Point (for DAP Shipments) or (2) placed onboard the
Vessel at the Load Port (for FOB Shipments). Risk of loss or damage to each
Shipment shall pass from Seller to Buyer when the Biomass is (A) unloaded at the
Delivery Point in accordance with DAP Delivery Point Incoterms (for DAP
Shipments) or (B) placed onboard the Vessel at the Load Port in accordance with
FOB Load Port Incoterms (for FOB Shipments).

(e) Environmental Rights, Renewable Energy Certificates, and Other Credits. All
environmental rights and other credits (e.g., emission reduction rights,
credits, “green certificates”, including renewable energy certificates and
renewable obligation certificates, and tax credits) associated with the Biomass
or the manufacturing thereof shall at all times be and remain with Buyer.

4. Transportation; Loading and Unloading.

(a) Transportation and unloading of DAP Shipments shall be governed by the terms
of the DAP Schedule. Loading and ocean/sea transportation of FOB Shipments shall
be governed by the terms of the FOB Schedule.

(b) If Buyer is for any reason unable to accept a Shipment made within the time
frame specified by Buyer pursuant to the Shipment Schedule, Seller shall, if
Buyer so requests, use commercially reasonable efforts to store the Biomass that
would have otherwise constituted the Shipment at the Facility (for DAP
Shipments) or the Terminal (for FOB

 

8



--------------------------------------------------------------------------------

Shipments), so that it can be delivered as soon as Buyer is ready to accept such
Shipment, until such time that any further attempt to store the Biomass would
materially adversely affect the operation of the Facility (for DAP Shipments) or
the Terminal (for FOB Shipments), and, upon request by Buyer if adequate space
is not available at the Facility or the Terminal, shall use commercially
reasonable efforts to obtain off-site storage, at Buyer’s cost and expense.
Where Buyer makes such request for Seller to store Biomass, Buyer may not cancel
the applicable Shipment by reason of its delayed readiness without Seller’s
written consent; provided, however, that Buyer shall reimburse Seller in respect
of all reasonable and documented fees, charges, costs or expenses directly
incurred by Seller as a result of storing Biomass pursuant to this Section 4(b).
Where Seller concludes that any further delay in delivering such Biomass would
materially adversely affect the operation of the Facility (for DAP Shipments) or
the Terminal (for FOB Shipments), Seller may cancel the Shipment, in which case
the amount of such Shipment shall be deemed Buyer’s Shortfall and Buyer shall
pay Seller therefor pursuant to Sections 11(b) and 11(c).

(c) Seller shall keep Buyer reasonably informed of any circumstances which would
reasonably be expected to have a material adverse impact on Seller’s ability to
deliver Shipments in accordance with the Shipment Schedule.

5. Quality.

(a) General Quality Requirements.

(i) The quality of Biomass delivered hereunder shall be determined at the
Delivery Point (for DAP Shipments) or the Load Port (for FOB Shipments), in each
case in accordance with Sections 6 and 7.

(ii) The quality of Biomass delivered hereunder shall comply with the
Specifications and shall be manufactured, produced, stored and handled under a
quality certification program that secures product integrity and quality from
the production to the final delivery. Only Biomass certified as conforming to
the Specifications shall be delivered to Buyer hereunder.

(iii) Seller warrants that each Shipment shall be of uniform quality;
substantially free of Extraneous Material; free flowing; readily able to be
unloaded and handled; and fully suited for bulk sea transport, free grab
discharge, and inland transport.

(iv) “Extraneous Material” means material which is not included in the
Specifications and not normally a constituent of Biomass and which is present in
a size or quantity that could reasonably be expected to cause damage to handling
equipment or the combustion process in a power plant. Examples of Extraneous
Material include pieces of metal, stone or foreign objects or other material
foreign to the Biomass.

(v) Seller further warrants that all Biomass delivered hereunder shall comply
with the sustainability criteria as provided in Schedule C (the “Sustainability
Criteria”).

 

9



--------------------------------------------------------------------------------

(b) Non-Compliance with Quality Requirements

(i) If a Shipment or portion thereof does not comply with Section 5(a) in all
material respects, Seller shall reimburse Buyer for all reasonable and direct
costs and expenses associated with conforming such Shipment to the requirements
set forth in Section 5(a). If such Shipment or a portion thereof cannot be so
conformed within a reasonable time, Buyer may then reject the Shipment pursuant
to Section 10 below upon three (3) Working Days’ prior written notice.

(ii) If Biomass delivered to Buyer hereunder is believed by Buyer upon discharge
to contain Extraneous Material, Buyer shall inform Seller thereof and Buyer
shall appoint an independent surveyor, at Buyer’s sole cost and expense (subject
to the following sentence), to conduct an inspection of the Biomass. If the
independent surveyor verifies that the Biomass contains Extraneous Material,
Seller shall reimburse Buyer for the cost of such independent surveyor and shall
replace any defective Biomass at no cost to Buyer within a time period
reasonably acceptable to Buyer. The amount of such affected Biomass shall be
deemed Seller’s Shortfall and Seller shall pay Buyer therefor pursuant to
Sections 11(a) and (c), unless to the extent replaced as contemplated in this
Section 5(b)(i).

(c) Right of Representation. Seller has the right to be represented at its own
expense and risk during (i) unloading of DAP Shipments at the Delivery Point,
(ii) discharge of Biomass comprising FOB Shipments from the Vessel, as
applicable, or (iii) any survey conducted under Section 5(b).

(d) Customs Documentation. Seller shall provide, at its sole cost and expense,
all customs documentation required for export of each Shipment by Vessel,
including, upon request by Buyer with reasonable advance notice, a certificate
of origin, issued by an independent certification organization recognized by,
and acceptable to, the customs authorities in the applicable country or
countries of final destination in respect of such Shipment.

6. Sampling. Each Shipment shall be sampled in accordance with the relevant
Confirmation.

7. Testing and Analysis. Testing and analysis of each Shipment shall be
conducted in accordance with the relevant Confirmation.

8. Weight Determination.

(a) DAP Shipments. The weight of each DAP Shipment shall be determined at the
Delivery Point at Buyer’s expense by the net scaled weight of truckloads or rail
cars, as applicable, delivering the relevant DAP Shipment(s). The weight as so
determined shall be final and binding on the Parties except in the case of fraud
or manifest error. All scales used in connection with the weighing of such DAP
Shipments shall be professionally certified by an independent inspection company
appointed by Buyer, no less than once every six (6) months. Buyer shall,
promptly after weighing of each DAP Shipment, provide Seller with a certificate
certifying the weight of such DAP Shipment as determined pursuant to this
Section 8(a) (the “DAP Weight Certificate”).

(b) FOB Shipments. The weight of each FOB Shipment shall be determined at the
Load Port at Seller’s expense by either a shore scale or, at Buyer’s option, a
draft survey of

 

10



--------------------------------------------------------------------------------

the loaded Vessel. The weight as so determined shall be final and binding on the
Parties except in the case of fraud or manifest error. Any equipment used in
connection with the weighing of such FOB Shipments shall be professionally
certified by an independent inspection company appointed by Seller, no less than
once every six (6) months. Any draft survey shall be conducted by an independent
licensed marine surveyor appointed by Seller with Buyer’s approval, which shall
not be unreasonably withheld, conditioned or delayed. Seller shall, promptly
after weighing of each FOB Shipment, provide Buyer with a certificate certifying
the weight of such FOB Shipment as determined pursuant to this Section 8(b) (the
“FOB Weight Certificate”).

9. Pricing and Payment.

(a) Price. Buyer shall pay to Seller the Purchase Price for each Shipment in
accordance with this Section 9.

(b) Payments for DAP Shipments. Seller shall provide Buyer an invoice on or
before the fifteenth (15th) day of each month in respect of all DAP Shipments
made in the prior month. Buyer shall pay the Purchase Price for DAP Shipments
made in such prior month within five (5) Working Days following receipt from
Seller of a properly documented invoice therefor, which invoice shall be valid
when Buyer has received each of the following with respect to such DAP
Shipments:

(i) the DAP Weight Certificate, bill of lading, weigh bill or equivalent
documentation;

(ii) copies of certificates of origin, if requested pursuant to
Section 5(a)(vi);

(iii) upon request by Buyer with reasonable advance notice, required
documentation to demonstrate compliance with the GGL Certification or other
customary sustainability control standard; and

(iv) all Quality Analysis Certificates.

(c) Payments for FOB Shipments. Buyer shall pay the Purchase Price for each FOB
Shipment in two (2) installments.

(i) First Installment. The first installment of the Purchase Price (the “First
Installment”) shall be ninety percent (90%) of the Purchase Price calculated by
reference to the Shipment Size and Base NCV. Buyer shall pay the First
Installment within five (5) Working Days following receipt from Seller of a
properly documented invoice therefor, which invoice shall be valid when Buyer
has received each of the following with respect to the FOB Shipment that is the
subject of the invoice:

(1) originals of the clean on board bill(s) of lading required pursuant to the
FOB Schedule;

(2) original FOB Weight Certificate;

 

11



--------------------------------------------------------------------------------

(3) copy of the mate’s receipt(s) duly signed by the officer in charge of
loading the Vessel;

(4) Shipper Cargo Information Sheet (SCIS) as issued by Seller from time to
time;

(5) statement of facts and NOR at Load Port signed by Seller (or its
representative) and the Master; and

(6) copies of certificates of origin (using a first in-first out determination),
if requested pursuant to Section 5(a)(vi).

(ii) Second Installment. The second installment of the Purchase Price (the
“Second Installment”) shall be the balance of the Purchase Price, reflecting
Actual NCVcp. Buyer shall pay the Second Installment within five (5) Working
Days following receipt from Seller of a properly documented invoice therefor,
which invoice shall be valid when Buyer has received each of the following with
respect to the FOB Shipment that is the subject of the invoice:

(1) all documentation identified in Section 9(c)(i);

(2) upon request by Buyer with reasonable advance notice, required documentation
to demonstrate compliance with the GGL Certification or control standard; and

(3) the Quality Analysis Certificate.

(d) Payment Currency. All payments shall be made in immediately available funds
in United States Dollars.

(e) Obligation of Payment. Any dispute in relation to any payment in respect of
any particular Shipment shall not affect any of the Parties’ obligations in
respect of any other Shipment. In the event an invoice or portion thereof is
disputed, payment of the undisputed portion of the invoice shall be required to
be paid when due, with notice of objection given to the other Party, stating the
basis for the dispute, regarding the remaining portion. The Parties shall
cooperate reasonably and in good faith to negotiate and resolve the dispute
regarding such disputed amount within thirty (30) days following receipt of the
invoice. The Party liable for payment shall make such payment, with interest
thereon at the Interest Rate from the date on which the payment was originally
due to the date of payment, within ten (10) Working Days following resolution of
such dispute.

(f) Interest. Without prejudice to any other rights and remedies under this
Agreement or otherwise, if either Party fails to make payment of any undisputed
amount in full when the same is due and payable under this Agreement, such Party
shall pay interest to the other Party on such part of such amount as remains
outstanding from time to time at the Default Rate. Such interest shall accrue
until the Party pays the other Party such outstanding amount in full.

(g) No Set-off. All payments to be made hereunder shall be made without setoff
or reduction of any kind.

 

12



--------------------------------------------------------------------------------

10. Rejection.

(a) Rejection. Buyer may reject any Shipment or partial Shipment if any report
or data with respect to such Shipment from any test conducted in accordance with
Sections 6, 7 and 8 indicates that any of the requirements of Section 5 have not
been met. If Buyer wishes to reject all or a portion of a Shipment, it shall,
within ten (10) Working Days after receipt of the Shipment deliver to Seller a
notice (a “Rejection Notice”) setting forth such circumstance in reasonable
detail, accompanied by reasonable documentary support. Unless a later date is
specified in the Rejection Notice, and absent fraud, manifest error or bad
faith, the rejection shall take effect immediately upon delivery of the
Rejection Notice to Seller.

(b) Title and Risk Relating to Rejection. Upon a rejection set forth in any
Rejection Notice becoming effective, risk and title to all rejected Biomass
shall immediately transfer to Seller, and Buyer shall be discharged from all
obligations under this Agreement in relation to the rejected portion of the
Biomass. Buyer shall execute all necessary documents and take all other steps
required to give effect to any passage of title pursuant to this Section 10(b).

(c) Effect of Rejection. If Buyer rejects Biomass in accordance with this
Section 10, Buyer may, within seven (7) days of such rejection, request that
Seller deliver replacement Biomass in a quantity equal to the quantity rejected,
in which event Seller shall use commercially reasonable efforts to comply with
Buyer’s request as soon as reasonably practicable. Any such delivery of
replacement Biomass shall be on the same terms as the rejected Shipment or
partial Shipment or such other terms as the Parties may agree. If Buyer does not
request that Seller deliver replacement Biomass under this Section 10(c), the
provisions of Section 11 shall apply to the rejected quantity.

(d) Reimbursement; Partially-Accepted Biomass. Buyer shall not be liable to pay
for the rejected Biomass, and Seller shall on demand refund within ten
(10) Business Days any amount previously paid for the rejected Shipment to
Buyer. If Buyer rejects only part of a Shipment, the amount owed by Buyer with
respect to such Shipment shall be reduced pro rata according to the amount of
the Shipment accepted.

(e) Buyer’s Option to Accept. Buyer shall at all times have the option, in its
sole discretion, to accept any Shipment notwithstanding any failure of such
Shipment to conform to the requirements of Section 5. Any acceptance by Buyer of
a non-conforming Shipment shall not constitute a waiver of Buyer’s rejection
rights with respect to any other Shipment, and shall not limit Buyer’s right to
reject any other non-conforming Shipment.

(f) Liability for Costs. Seller shall be liable for all costs and damages and
expenses arising out of or in connection with the rejected Shipment, including
carrying charges and the costs of transporting the rejected Shipment to any
destination other than the Delivery Point. Buyer shall be obligated to use
commercially reasonable means to mitigate such costs and expenses.

 

13



--------------------------------------------------------------------------------

(g) Disposal Costs. Seller shall be responsible for and shall pay for all
storage, transport, alternate use, or disposal of any rejected Shipment or
partial Shipment; provided, that Buyer shall segregate and safeguard for
Seller’s account any rejected Shipment. Seller shall indemnify Buyer and hold
Buyer harmless in respect of all liabilities, losses, costs, and expenses
suffered and incurred by Buyer in respect of storage, transport and disposal of
any rejected Shipment.

11. Damages.

(a) Seller’s Shortfall. If (i) Buyer rejects all or any part of a Shipment in
accordance with Section 10(a) and replacement Biomass has not been provided
pursuant to Section 10(c), (ii) Seller fails to deliver all or any part of a
Shipment in accordance with the requirements of this Agreement, including any
failure to deliver Biomass in the Annual Quantity and in accordance with the
Shipment Schedule, other than due to a Force Majeure Event or Buyer’s failure to
perform, or (iii) Seller fails to comply with its obligations pursuant to
Section 5 (the applicable quantity of Biomass, in any such event, “Seller’s
Shortfall”), Seller shall pay Buyer an amount per Tonne of Seller’s Shortfall
equal to the positive difference, if any, between the Market Price and the
then-applicable Base Price (each as adjusted based upon the average Actual NCVcp
of Shipments delivered to Buyer by Seller during the previous twelve (12) months
under the relevant Confirmation or such shorter period as has elapsed since the
effective date of such Confirmation) for such volume plus all losses, costs
(including legal costs, transportation costs, storage costs, handling costs and
interest) incurred by Buyer as a result of Seller’s failure pursuant to the
immediately preceding clause (i), (ii) or (iii), and actual damages and expenses
suffered or incurred by Buyer as a result of entering into any purchase
agreements for Seller’s Shortfall on terms reasonably similar to the relevant
Confirmation, after taking into account any gains or savings by Buyer due to
mitigating its losses, costs, damages and expenses.

(b) Buyer’s Shortfall. If (i) Buyer rejects all or part of any Shipment other
than in accordance with Section 10(a) or (ii) Buyer fails to comply with its
obligations to accept delivery of all or part of a Shipment other than due to a
Force Majeure Event (the applicable quantity of Biomass, in any such event,
“Buyer’s Shortfall”), Buyer shall pay Seller an amount per Tonne of Buyer’s
Shortfall equal to the positive difference, if any, between the then-applicable
Base Price and the Market Price (each as adjusted based upon the average Actual
NCVcp of Shipments delivered to Buyer by Seller during the previous twelve
(12) months under the relevant Confirmation or such shorter period as has
elapsed since the effective date of such Confirmation) for such volume plus all
losses, costs (including legal costs, transportation costs, storage costs,
handling costs and interest) incurred by Seller as a result of Buyer’s failure
pursuant to the immediately preceding clause (i) or (ii), and actual damages and
expenses suffered or incurred by Seller as a result of entering into any sale
agreements for Buyer’s Shortfall on terms reasonably similar to the relevant
Confirmation, after taking into account any gains or savings by Seller due to
mitigating its losses, costs, damages and expenses.

(c) The Party liable for payment pursuant to Section 11(a) or 11(b) shall pay
amounts owed pursuant thereto within ten (10) Working Days following receipt of
an invoice therefor, together with reasonable supporting documentation;
provided, however, that if a Party disputes the calculation of such amounts, the
Parties shall cooperate reasonably and in good faith to negotiate and resolve
any such dispute within thirty (30) days following receipt of the invoice.

 

14



--------------------------------------------------------------------------------

The Party liable for payment pursuant to Section 11(a) or 11(b) shall make such
payment within ten (10) Working Days following resolution of such dispute. Any
amount owed pursuant to Section 11(a) or 11(b) or other damages owed pursuant to
this Agreement shall be paid with interest at the Default Rate in accordance
with Section 9(f).

(d) The Parties confirm that the express remedies and measures of damages
provided in this Agreement satisfy the essential purposes hereof. To the extent
any damages required to be paid hereunder are liquidated, the Parties
acknowledge and agree that the damages are difficult or impossible to determine,
or otherwise obtaining an adequate remedy is inconvenient, and the damages
calculated hereunder constitute a reasonable approximation of the harm or loss.
For breach of any provision for which an express remedy or measure of damages is
provided, such express remedy or measure of damages shall be the sole and
exclusive remedy, the obligor’s liability shall be limited as set forth in such
provision and all other remedies or damages at law or in equity are waived. If
no remedy or measure of damages is expressly provided herein, the obligor’s
liability shall, except as otherwise provided in Section 11(e), be limited to
direct actual damages only, such direct actual damages shall be the sole and
exclusive remedy and all other remedies or damages at law or in equity are
waived. It is the intent of the Parties that the limitations herein imposed on
remedies and the measure of damages be without regard to the cause or causes
related thereto, including the negligence of any Party, whether such negligence
be sole, joint or concurrent, or active or passive. Without limiting the
generality of the foregoing, the Parties agree that it is difficult or
impossible to determine with precision the amount of damages that would be
incurred by Buyer or Seller resulting from any act or omission, as the case may
be, described in Section 11(a), 11(b) or 13(a); any sums payable under
Section 11(a), 11(b) or 13(c) because of such acts or omissions, as the case may
be, are damages and not a penalty, and are fair and reasonable and any such sums
represent a reasonable estimate of fair compensation for the losses that may
reasonably be anticipated from such acts or omissions, as the case may be.
Payment of sums due pursuant to Section 11(a) or 11(b) shall be the sole and
exclusive remedy of the Party entitled to payment of such sums for the acts or
omissions giving rise to such payment obligation.

(e) No Punitive, Consequential or Similar Damages. Neither Party shall be liable
for any loss of profit or of revenue or of goodwill, or business interruption
damages, or losses suffered under any other contract, or special, consequential,
incidental, punitive, exemplary or indirect damages, whether in contract,
indemnity, tort or otherwise, arising out of or in connection with the
performance, failure to perform or termination of this Agreement; provided,
however, that notwithstanding the foregoing, in no event will the foregoing
limitations of liability be applied to limit the extent of the liability of
either Party to the other for any breach of Section 19 or for or with respect to
any third party indemnity claims under Section 14; and provided, further, that
in no event will the foregoing limitations of liability be applied to limit the
extent of the liability of either Party under Sections 11(a), 11(b) or 13(c) or
the liability of Seller to Buyer under Section 3(d)(i).

12. Facility and Terminal; Audit Rights.

(a) Safety. Each Party shall operate and maintain its Facility or Terminal, as
applicable, at all times in a safe manner with due regard to the life and health
of people and protection of property, in compliance with Applicable Law and the
then-current version of NFPA 664: Standard for the Prevention of Fires and
Explosions in Wood Processing and Woodworking Facilities or any successor
publication.

 

15



--------------------------------------------------------------------------------

(b) Inspection and Audit Rights.

(i) Each Party shall have the right to inspect the other Party’s Facility or
Terminal, as applicable, at any time during the Contract Term of any
Confirmation for health, safety, quality assurance or other similar purposes as
Buyer may reasonably determine. Further, each Party shall at all times have the
right to take samples of the Biomass at the Facility or Terminal, as applicable,
or at any storage or loading facility used by the other Party, or any other
location where the Biomass may be located, and to audit and observe such other
Party’s sampling and collection of Biomass at the Facility or Terminal, as
applicable, or elsewhere, upon reasonable notice to such other Party.

(ii) During the Contract Term of the relevant Confirmation and for up to one
(1) year thereafter, each Party may, at its own expense, during Office Hours and
upon reasonable advance notice so as to not unreasonably interfere with the
normal business operations of the other Party or of such other Party’s Facility
or Terminal, as applicable, inspect, copy or audit, to the extent relevant to
such other Party’s obligations under such Confirmation, such other Party’s
books, records, accounts, ledgers, schedules, correspondence and any other
documents including supplier records in its possession or control or otherwise
available to it; provided, however, that neither Party shall have the right to
inspect, copy or audit any of the foregoing that relates solely to the other
Party’s pricing of Biomass. Any Party exercising its rights to inspect, copy or
audit pursuant to this Section 12(b)(ii) shall reimburse the reasonable and
documented out-of-pocket costs and expenses incurred by the other Party in
connection with this Section 12(b)(ii). Such other Party shall reasonably
cooperate with any such inspection, copying or audit and shall provide such
information as may be reasonably requested by the Party carrying out such
inspection, copying or audit under this Section 12(b)(ii).

13. Events of Default; Termination.

(a) Defaults. Any one or more of the following shall constitute an event of
default (an “Event of Default”) with respect to a Party (the “Defaulting
Party”), giving the other Party (the “Non-Defaulting Party”) the right to
terminate this Agreement or any or all Confirmations by giving notice in writing
to the Defaulting Party:

(i) a Party breaches any payment obligation under this Agreement and fails to
cure such breach within fifteen (15) days after written notice thereof from the
other Party;

(ii) a Party commits a material breach of any non-payment obligation under this
Agreement (other than as set forth in Section 19) and fails to cure such breach
within thirty (30) days after written notice thereof from the other Party;
provided, however, that if such default cannot reasonably be cured within such
thirty (30) day period but can reasonably be cured in sixty (60) days, such
default shall not constitute an Event of Default so long as the Party in breach
commences the cure thereof within such thirty (30) day period and thereafter
diligently pursues such cure to completion within not less than sixty (60) days
after such written notice from the other Party; or

(iii) a Party becomes Insolvent.

 

16



--------------------------------------------------------------------------------

(b) Rights Pending Cure. A Party who gives the other Party notice of a breach or
failure pursuant to this Section 13 (a “Notifying Party”) may, during any
applicable period in which the other Party may cure such breach or failure, and
in addition to any other right or remedy available to such Notifying Party,
withhold any payments due to the other Party and suspend performance of such
Notifying Party’s obligations hereunder until such breach or failure by the
other Party is cured.

(c) Effect of Termination. Where this Agreement or any Confirmation is
terminated by a Party pursuant to Section 13(a), the Non-Defaulting Party shall,
within ten (10) days of the date of termination, calculate the applicable
Termination Payment with respect to the aggregate of all Confirmations being
terminated and notify the Defaulting Party of the amount so calculated, and the
Defaulting Party shall, within ten (10) days of receiving such notice, pay to
the Non-Defaulting Party an amount equal to the Termination Payment. The
Non-Defaulting Party shall not be obligated to enter into replacement agreements
or to terminate related trading positions in order to establish the amount of
the Termination Payment.

14. Indemnification. Each Party (the “Indemnifying Party”) shall indemnify and
hold harmless the other Party (the “Indemnified Party”) from and against any and
all losses, liabilities, costs, expenses, damages, demands, claims, actions and
allegations by third parties (“Claims”), including, without limitation, Claims
by third parties relating to Extraneous Material contained in any Biomass that
is purchased by Buyer from Seller under this Agreement and subsequently sold by
Buyer to such third parties, incurred by the Indemnified Party (including
attorney’s fees and litigation costs, including in enforcing such indemnity
rights) resulting from, arising out of, or relating to the Indemnifying Party’s
breach of any representation or warranty or covenant of the Indemnifying Party
under this Agreement or other contractual breach or from the Indemnifying
Party’s willful misconduct, fraud, negligence or other legal fault. For purposes
of this Section 14, the acts or omissions of the Indemnifying Party shall
include the acts or omissions of any employees, agents, servants, contractors or
subcontractors of the Indemnifying Party. Notwithstanding any other provision of
this Agreement, the Indemnified Party shall notify the Indemnifying Party of any
Claim subject to indemnification hereunder as soon as possible from the date of
knowledge of such Claim. Any failure or delay by the Indemnified Party to give
notice hereunder shall constitute a waiver of indemnification to the extent such
failure or delay materially prejudices the Indemnifying Party’s ability to
defend or otherwise resolve the Claim.

15. Insurance. Each Party shall comply with any applicable insurance
requirements specified in the relevant Confirmation.

16. Force Majeure.

(a) Force Majeure Event. A Party is not responsible or liable for any delay or
failure in the performance of its obligations under this Agreement to the extent
such performance is prevented by a Force Majeure Event, provided that such Party
complies with Section 16(b). A “Force Majeure Event” is any event or
circumstance which prevents a Party (the “Affected Party” and the other Party
being the “Non-Affected Party”) from performing its obligations

 

17



--------------------------------------------------------------------------------

under one or more Confirmations, which event or circumstance was not anticipated
or reasonably foreseeable by the Affected Party as of the date on which any
applicable Confirmation was entered into, which is not within the reasonable
control, or the result of the negligence, of the Affected Party, and which, by
the exercise of due diligence, the Affected Party is unable to overcome or avoid
or cause to be avoided. A Force Majeure Event may include the following, to the
extent that each satisfies the foregoing requirements: any act of God or the
elements, earthquakes, floods, landslides, hurricanes, civil disturbances,
sabotage, acts of public enemies, war, blockades, insurrections, riots,
epidemics, fires or explosions. For the avoidance of doubt, a lack of funds, the
availability of a more attractive market, changes in law or regulations or
inefficiencies in operations shall not constitute a Force Majeure Event.

(b) Notice. The Affected Party shall be entitled to relief pursuant to this
Section 16 to the extent that (a) the Affected Party gives the Non-Affected
Party written notice within five (5) Working Days of the occurrence of the event
or circumstance giving rise to the claim of a Force Majeure Event, describing
the particulars and estimated duration of the Force Majeure Event and the
proposed cure, (b) any suspension of performance is of no greater scope and of
no longer duration than is reasonably attributable to the Force Majeure Event,
(c) the Affected Party uses commercially reasonable efforts to remedy its
inability to perform its obligations under this Agreement, and (d) the Affected
Party promptly notifies the Non-Affected Party when the Affected Party is able
to resume performance of its obligations under this Agreement.

(c) Make-up. In addition to the Affected Party’s obligations under
Section 16(b), the Parties may mutually agree to make-up resulting deficiencies
due to a Force Majeure Event through an adjustment, as necessary, to the
Purchase Price or the Contract Term of the relevant Confirmation. Any resulting
extensions of the Contract Term of the relevant Confirmation shall be no greater
than the duration of the Force Majeure Event.

(d) Termination. Notwithstanding any other provision of this Section 16, if a
Force Majeure Event lasts for more than one hundred and eighty (180) consecutive
days or for more than one hundred eighty (180) days in the aggregate during any
twelve (12) month period, the Non-Affected Party may terminate all affected
Confirmations upon written notice to the Affected Party; provided, however, that
such one hundred and eighty (180) day period, in either case, shall be extended
by up to an additional ninety (90) days if the Affected Party shall, prior to
the expiration of such one hundred and eighty (180) day period, have submitted
to the Non-Affected Party a remedial action plan, reasonably acceptable to the
Non-Affected Party, which sets forth a course of repairs, improvements, changes
to operations, or other actions that would permit the Affected Party to perform
its obligations under such Confirmations as soon as reasonably practicable and
such Party pursues the remedial action plan in a commercially reasonable and
diligent manner. Termination of Confirmations by a Party under this Section 16
shall be without liability on the part of either Party to the other Party,
provided that such termination shall not affect any rights or obligations which
may have accrued prior to such termination or which expressly or by implication
are intended to survive termination, whether resulting from the event giving
rise to the right to terminate or otherwise.

 

18



--------------------------------------------------------------------------------

17. Compliance with Law. Each Party shall comply in all material respects with
all Applicable Laws in the performance of its obligations under this Agreement,
including all applicable environmental, health and safety laws, rules and
regulations.

18. Duty to Mitigate. Without limiting any other provision of this Agreement,
each Party shall use commercially reasonable efforts to mitigate its losses or
damages suffered in connection with this Agreement and the transactions
contemplated hereby, and shall always act in a commercially reasonable manner in
the performance of this Agreement.

19. Confidentiality.

(a) The existence and terms of this Agreement and information disclosed by or on
behalf of either Party to the other Party or its representatives in connection
with this Agreement (hereinafter referred to as “Confidential Information”)
shall, during the term of this Agreement and until the expiration of thirty-six
(36) months after this Agreement and all Confirmations have terminated, be
treated as confidential by each Party and shall not be disclosed in whole or
part by either Party to any third party without the prior written consent of the
other Party. No breach of this Section 19(a) shall entitle the other Party to
terminate this Agreement.

(b) Notwithstanding Section 19(a), neither Party shall be required to obtain the
prior written consent of the other Party in respect of disclosure of
Confidential Information:

(i) to Affiliates of such Party, provided that such Party shall require such
Affiliates to keep the Confidential Information confidential on the same terms
as are provided in this Section 19;

(ii) to Persons professionally engaged by or on behalf of such Party;

(iii) to any Government Entity having jurisdiction over such Party, but only to
the extent that such Party is required by such Government Entity to make
disclosure;

(iv) to any lenders or other providers of capital or prospective lenders or
providers of capital in connection with the financing or funding of such Party’s
operations;

(v) to the extent reasonably required by any Applicable Law or rule of any
relevant stock exchange or to the extent required by any juridical, arbitral or
administrative proceeding; or

(vi) to the extent any disclosure is required to be made in the financial
statements of either Party or any of its Affiliates or in publicly filed
documents to effect the transactions contemplated by this Agreement and any
Confirmations;

provided, that the disclosing Party shall keep the disclosure of the
Confidential Information to the minimum necessary for the purpose for which it
is disclosed and shall, as soon as reasonably practicable or permissible, notify
the other Party of such disclosure.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, either Party and its
Affiliates shall be permitted to include in documents filed with regulators
regarding securities offered or to be offered of an Affiliate of such Party (and
in any amendments thereto or related offering documents) any information
regarding the Parties, this Agreement and the transactions contemplated by this
Agreement.

(d) Neither Party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
consent of the other Party.

20. Taxes. Seller shall pay or cause to be paid all taxes imposed on or with
respect to the Biomass or a Confirmation arising prior to the point at which
title and risk of loss transfer from Seller to Buyer. Buyer shall pay or cause
to be paid all taxes imposed on or with respect to the Biomass or a Confirmation
at and from such point. In the event either Party is required by law or
regulation to remit or pay taxes that are the other Party’s responsibility
hereunder, the latter Party shall promptly reimburse the former Party for such
taxes. Nothing herein shall obligate or cause a Party to pay or be liable to pay
any taxes for which it is exempt under the law. Seller acknowledges that Buyer
intends to export the Biomass outside of the United States via the Terminal.
Seller warrants the free export of the Biomass from the United States and any
export licenses, restrictions and quotas that are required which are introduced
in the United States after the Effective Date up to the moment of delivery.

21. Governing Law and Dispute Resolution.

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE
OF LAW RULES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

(b) Exclusion. The United Nations Convention on Contracts for International Sale
of Goods shall not apply to this Agreement.

(c) Dispute Resolution. Other than any Technical Dispute, any dispute arising
from this Agreement (including a dispute regarding the existence, validity or
termination of this Agreement or the consequences of its nullity), shall be
referred to and finally resolved by arbitration under the rules of the American
Arbitration Association (the “Rules”), which Rules are deemed to be incorporated
by reference into this Section 21(c) except as expressly amended by this
Section 21(c). The tribunal shall consist of three (3) arbitrators, two (2) of
whom shall be nominated by the respective Parties and the third of whom shall be
jointly selected by the two arbitrators selected by the Parties. The seat of the
arbitration and the venue of all hearings shall be New York, NY and the language
of the arbitration shall be English. The arbitral tribunal shall have power to
award on a provisional basis any relief that it would have power to grant on a
final award. Without prejudice to the powers of an arbitrator provided by the
Rules, by statute or otherwise, the arbitral tribunal shall have power at any
time, on the basis of written evidence and the submissions of the Parties alone,
to make an award in favor of the claimant (or the respondent if a counterclaim)
in respect of any claims or counterclaims to which there is no reasonably
arguable defense (either substantively or as to the amount of any damages or
other

 

20



--------------------------------------------------------------------------------

sums to be awarded). The Parties hereby agree to exclude any rights to refer
points of law or to appeal to the courts to the extent that they can validly
waive these rights under Applicable Law, provided, that nothing in this
Section 21(c) shall be construed as preventing either Party from seeking
conservatory or similar interim relief in any court of competent jurisdiction.

(d) Technical Disputes. If the Parties are unable to resolve any Technical
Dispute in the ordinary course of business, either Party may, by notice to the
other Party, refer the Technical Dispute to a Technical Expert selected in
accordance with the procedures set forth in Schedule B.

22. Representations and Warranties. Each Party represents and warrants to the
other as follows as of the Effective Date and the effective date of each
Confirmation:

(a) it is duly organized and validly existing under the laws of the jurisdiction
of its formation and has all necessary authorizations required by Applicable Law
to perform its obligations under this Agreement (other than those authorizations
the failure of which to obtain could not reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Agreement);

(b) it has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary action on the
part of such Party; this Agreement has been duly executed and delivered by such
Party and is the legal, valid and binding obligation of such Party enforceable
in accordance with its terms;

(c) the execution, delivery and performance of this Agreement by such Party and
the consummation of the transactions contemplated hereby do not contravene the
constitutive documents of such Party and do not conflict with or result in a
breach of or default under any indenture, mortgage, lease, agreement,
instrument, judgment, decree, order or ruling to which such Party is a party or
by which it or any of its properties is bound or affected;

(d) all Permits required in connection with the execution, delivery and
performance of this Agreement by such Party have been obtained or, to the extent
not yet required in connection with the performance of this Agreement, will be
obtained by the time when they are required in connection with the performance
of this Agreement; and

(e) save for the representations and warranties made in this Section 22, it has
not entered into this Agreement in reliance on any warranty or representation
made by the other Party or its employees or agents.

 

21



--------------------------------------------------------------------------------

23. Miscellaneous.

(a) Notices. Except as expressly provided herein, any notice, demand, offer, or
other communication required or permitted to be given pursuant hereto shall be
in writing signed by the Party giving such notice, demand, offer, or other
communication and shall be hand delivered or sent by registered mail, overnight
courier or facsimile to the other Party at the following address:

If to ELP:

Enviva, LP

7200 Wisconsin Avenue

Suite 1000

Bethesda, MD 20814

Attention: General Counsel

Facsimile: (240) 482-3774

If to EWH:

Enviva Wilmington Holdings, LLC

c/o Enviva Development Holdings, LLC (as Managing Member)

7200 Wisconsin Avenue

Suite 1000

Bethesda, MD 20814

Attention: General Counsel

Facsimile: (240) 482-3774

Each Party may change the place to which notice, demand, offer, or other
communication shall be sent or delivered by similar notice sent in like manner
to the other Party. Unless otherwise provided herein, all notices, requests or
other communications hereunder shall be effective at the end of Office Hours on
the day actually received, if received during Office Hours on a Working Day, and
otherwise shall be effective at the close of Office Hours on the first Working
Day after the day on which received.

(b) Cooperation with Financing Efforts. Each Party shall cooperate with the
other Party’s efforts in obtaining and maintaining financing on a non-recourse
(or other) basis. Without limiting the generality of the foregoing, each Party
shall execute such documents (including consents, direct agreements,
certificates and legal opinions) as the other Party or such other Party’s
Financing Parties may reasonably request in connection with Buyer’s efforts to
obtain and maintain such financing.

(c) Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the Parties.

(d) Amendment. No amendment, supplement or other modification of this Agreement
shall be valid unless evidenced in writing signed by both Parties.

(e) No Waiver. Either Party’s waiver of any breach or failure to enforce any of
the terms of this Agreement at any time shall not in any way affect, limit,
modify, or waive such Party’s right thereafter to enforce or compel strict
compliance with every term hereof, any course of dealing or custom of the trade
notwithstanding.

(f) Survival of Termination. Any provision of this Agreement or the relevant
Confirmation that contemplates performance subsequent to termination of this
Agreement or such Confirmation shall survive such termination and continue in
full force and effect for the limited purposes set forth therein.

 

22



--------------------------------------------------------------------------------

(g) Non-Recourse. The Parties’ respective obligations hereunder are intended to
be the obligations of the respective Parties only and no recourse for any
obligation of a Party hereunder, or for any claim based thereon or otherwise in
respect thereof, shall be had against any incorporator, shareholder, partner,
member, officer or director, or Affiliate, as such, past, present or future of
such Party.

(h) Severability. If any provision of this Agreement is found to be void and
unenforceable, such provision shall be deemed to be deleted from this Agreement
and the remaining provisions of this Agreement shall continue to have full force
and effect. The Parties shall, in such event, negotiate in good faith to agree
to a mutually satisfactory valid and enforceable substitute provision
implementing to the fullest extent possible the intentions of the Parties at the
Effective Date or the time the relevant Confirmation was executed.

(i) Entire Agreement. This Agreement (for the avoidance of doubt, together with
all Confirmations) constitutes the entire agreement of the Parties with respect
to the subject matter hereof and, except as herein stated and in the instruments
and documents to be executed and delivered pursuant hereto, contains all of the
representations, undertakings and agreements of the Parties in respect of the
subject matter hereof. This Agreement supersedes all prior meetings,
correspondence, and negotiations between the Parties. There are no
representations, warranties, covenants, agreements or collateral understandings,
oral or otherwise (express or implied) of any kind between the Parties in
respect of the subject matter hereof, except as contained herein.

(j) Rights and Remedies Not Exhaustive. Except as otherwise expressly set forth
herein, any rights or remedies conferred on either Party under this Agreement
shall be in addition to rights and remedies such Party would otherwise have at
law or in equity.

(k) Third Parties. This Agreement and all rights hereunder are intended for the
sole benefit of the Parties and, to the extent expressly provided, for the
benefit of the Financing Parties, and shall not imply or create any rights on
the part of, or obligations to, any other Person.

(l) Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
shall together constitute one and the same instrument. Any executed counterpart
may be delivered in portable document format (.pdf) or by other electronic means
and, when so delivered, shall be legally enforceable in accordance with its
terms.

(m) No Agency. No Party shall be deemed hereunder to be an agent of, or partner
or joint venturer with, any other Party.

(n) Assignment. Except as otherwise expressly provided in this clause (n),
neither Party may directly or indirectly assign its rights and obligations under
this Agreement (including, for the avoidance of doubt, any Confirmation), in
whole or in part, by operation of law or otherwise, without the prior written
consent of the other Party (such consent not to be

 

23



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed), and any purported assignment
made other than in accordance with this clause (n) shall be null and void ab
initio. Notwithstanding the foregoing, the following are permitted:

(i) collateral assignment by a Party to its Financing Parties, and further
assignment by such Financing Parties following any foreclosure of their security
interest in this Agreement, in which case neither such Party nor its Financing
Parties shall have any liability with respect to the future performance of this
Agreement (or the relevant Confirmation); and

(ii) assignment by a Party to its Affiliate; provided, however, that, in the
case of an assignment by a Party to an Affiliate without consent, the assigning
Party shall remain jointly and severally liable for the assigned obligations and
shall notify the other Party of the assignment (and identify the name of, and
notice address information for, such Affiliate) unless in the case of an
assignment by either Party the assignment is made to: (A) the successor to all
or substantially all of the assets of such Party (including by operation of
law), (B) in the case of an assignment by ELP, a direct or indirect wholly-owned
subsidiary of ELP so long as the performance of all such subsidiary’s
obligations under this Agreement is guaranteed by ELP, (C) any other Affiliate
of Buyer or Seller, as applicable, if the performance of all such Affiliate’s
obligations under this Agreement is guaranteed by the assigning Party, in form
and substance reasonably acceptable to the non-assigning Party, or (D) any other
Person reasonably satisfactory to the non-assigning Party, as applicable, in
which case, in each of the foregoing sub-sections (A) through (D), the assigning
Party (except as expressly set forth in sub-sections (B) and (C), as may be
applicable, above) shall have no liability with respect to the future
performance of this Agreement.

(o) Attorneys’ Fees. The Parties agree that in the event either of the Parties
institutes legal proceedings to enforce any of the terms of this Agreement, all
court costs and reasonable attorneys’ fees incurred by the substantially
prevailing Party shall be reimbursed by the other Party.

(p) Interpretation. Except as otherwise set forth herein, or where the context
of this Agreement otherwise requires:

(i) headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

(ii) the gender of all words used herein shall include the masculine, feminine
and neuter and the number of all words shall include the singular and plural;

(iii) the terms “hereof”, “herein,” “hereto” and similar words refer to this
entire Agreement and not any particular Section, Schedule or any other
subdivision of this Agreement;

(iv) references to “Section” or “Schedule” are to this Agreement unless
specified otherwise;

 

24



--------------------------------------------------------------------------------

(v) reference to “this Agreement” (including any Schedule hereto) or any other
agreement or document shall be construed as a reference to such agreement or
document as the same may be amended, modified, supplemented or restated, and
shall include a reference to any agreement or document which amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms;

(vi) references to any law, statute, rule, regulation, standard (including for
testing and sampling), notification or statutory provision (including Applicable
Laws) shall be construed as a reference to the same as it may have been, or may
from time to time be, amended, modified or re-enacted;

(vii) references to any Person shall be construed as a reference to such
Person’s successors and permitted assigns;

(viii) references to “or” will be deemed to be disjunctive but not necessarily
exclusive (i.e., unless the context dictates otherwise, “or” will be interpreted
to mean “and/or” rather than “either/or”);

(ix) “includes”, “including” and similar phrases mean “including, without
limitation”; and

(x) all Schedules are incorporated herein and made a part of this Agreement for
all purposes.

(q) Inconsistencies. In the event of any inconsistency between the terms of this
Agreement (excluding Confirmations) and the terms of a Confirmation, the terms
of such Confirmation shall prevail.

[Remainder of page intentionally left blank. Signature page follows.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ENVIVA, LP By: Enviva GP, LLC, as its sole general partner By:

/s/ Stephen F. Reeves

Name: Stephen F. Reeves Title: Executive Vice President and Chief Financial
Officer

 

ENVIVA WILMINGTON HOLDINGS, LLC By: Enviva Development Holdings, LLC, as its
Managing Member By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary

MASTER BIOMASS PURCHASE AND SALE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

Schedule A

Form of Confirmation

BIOMASS FUEL SUPPLY CONFIRMATION No. [            ]

This Biomass Fuel Supply Confirmation No. [    ] (this “Confirmation”) is
subject to, and incorporates the terms of, the Master Biomass Purchase and Sale
Agreement, between Enviva, LP (“ELP”) and Enviva Wilmington Holdings, LLC
(“EWH”), dated as of April 9, 2015, as amended and supplemented from time to
time (the “Agreement”).

All provisions of the Agreement are incorporated within this Confirmation except
as modified below. Capitalized terms used herein and not defined herein have the
meanings ascribed to them in the Agreement.

This Confirmation constitutes a “Confirmation” as defined in the Agreement.

 

Buyer: Seller: Shipment Type (Check One)

DAP Shipments by truck [            ]

DAP Shipments by rail [            ]

FOB Shipments [            ]

Contract Term: [            ] Contract Years, where each “Contract Year” is
equal to [            ]. Facility: Terminal: Annual Quantity: Purchase Price:
Determined by multiplying (a) the weight of the Shipments delivered in the
applicable month in Tonnes by (b) the NCV Adjusted Price (as defined below). The
“NCV Adjusted Price” for each Shipment shall be determined in accordance with
the following formula: LOGO [g919919ex10_8pg027.jpg]

Where:

 

“Base Price” means a price per Tonne as follows:

 

[First Contract Year: $[        ]]

 

A-1



--------------------------------------------------------------------------------

Shipment Schedule: Insurance Requirements: Specifications: See Table 1, below
Sampling: Testing and Analysis: [Needs to include definition for “Quality
Analysis Certificate”] [Other]: FOB Shipments Only Shipping Schedule: Laycan:
Shipment Size: Load Port: Loading Rate: Vessel Nomination: [Other]:

Table 1

Biomass Specifications

[Specifications table to be inserted]

[Remainder of Page Intentionally Left Blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Confirmation has been executed by the Parties as of the
date first set forth above.

 

ENVIVA, LP By: Enviva GP, LLC, as its sole general partner By

 

Name: Title: ENVIVA WILMINGTON HOLDINGS, LLC By: Enviva Development Holdings,
LLC, as its Managing Member By

 

Name: Title:

Signature Page to

Confirmation



--------------------------------------------------------------------------------

Schedule B

Technical Dispute Resolution Procedures

 

1. Commencement and Selection of Technical Expert

(a) As used herein, “Technical Expert” means any individual selected in
accordance with the procedure specified in this Schedule B and who (i) has
professional qualifications and practical experience in the subject matter of
the Technical Dispute, (ii) has no interest, financial or otherwise, or duty
which conflicts or may conflict with his or her functions as a Technical Expert
(such individual being required to fully disclose any such interest or duty
prior to his or her appointment) and (iii) is not currently and has not been
(x) during the five years prior to the date of appointment, an employee of any
of the Parties or any of their Affiliates and (y) during the three years prior
to the date of appointment, a contractor or consultant of either of the Parties
or any of their Affiliates, unless otherwise mutually agreed by the Parties.

(b) Within ten Business Days following receipt of a Party’s notice referring a
Technical Dispute for resolution in accordance with the provisions of this
Schedule B, the representatives of each of the Parties will confer in an effort
to agree upon a Technical Expert to hear the Technical Dispute. If the Parties
are unable to agree upon the appointment of a Technical Expert, then at the end
of such ten Business Day period each Party will, within five Business Days,
notify the other Party in writing of its designation of three proposed Technical
Experts. Each Party will promptly strike two of the proposed Technical Experts
designated by the other Party. The remaining two proposed Technical Experts
will, within two Business Days, select one of them to hear the Technical
Dispute, provided that if one of the Parties still objects to the Technical
Dispute being heard by such selected Technical Expert, then, within two Business
Days, such two proposed Technical Experts will select a third Technical Expert
(who may be one of the Technical Experts designated by the Parties or another
Technical Expert) and such third Technical Expert will hear the Technical
Dispute.

 

2. Submission to Technical Expert

Each Party will be required to put forth and endorse one proposal as its
proposed resolution to the Technical Dispute, based on an agreed statement of
the nature of the Technical Dispute and agreed facts surrounding such Technical
Dispute. Each Party’s proposal will be delivered to the Technical Expert and the
other parties to such Technical Dispute no later than 45 days after the date of
the notice of the Party submitting the Technical Dispute to the Technical
Expert. The Technical Expert will be required to select one of the proposals and
will not be able to select any other proposal, except to the extent mutually
agreed by the parties to such Technical Dispute.

 

3. Decision of the Technical Expert

(a) The Technical Expert will render a decision resolving the matter within 60
days of the date of the notice of the Party submitting such matter for
resolution by the Technical Expert. The Technical Expert will not award to
either Party any relief greater than that initially sought by such Party. The
decision of the Technical Expert will be final and binding upon the

 

B-1



--------------------------------------------------------------------------------

Parties and not subject to appeal or review, whether through arbitration or
otherwise, absent manifest injustice. The Parties will share equally all costs
and expenses of the Technical Expert procedure and the Technical Expert will not
have the authority to award costs or attorneys’ fees to either Party.

(b) The Technical Expert will act as an expert and not as an arbitrator and no
provisions of any arbitration rules will apply to the Technical Expert or his or
her determination or the procedure by which he or she reaches his or her
determination.

 

B-2



--------------------------------------------------------------------------------

Schedule C

Sustainability Criteria

All Biomass provided by Seller to Buyer under this Agreement shall be certified
to comply with the sustainability requirements and standards of the Sustainable
Biomass Partnership (SBP), GGL Certification and Laborelec-SGS Solid Biomass
Sustainability schemes. Additionally, all fiber sources and raw materials for
Biomass must be harvested responsibly so as to be certified under SFI Fiber
Sourcing certification standards.

Seller is restricted from using materials sourced from land with high
biodiversity value or high carbon stock – including primary forest, peatland,
and protected wetlands. In addition, Seller must be able to prove greenhouse gas
emissions savings as compared to fossil fuels of at least 70% as of the date of
this agreement to March 31, 2020, and 72% from April 1, 2020 to March 31, 2025.

Any solid biomass binder that exceeds 2% or any bioliquid binder of any amount
must also meet sustainability requirements as outlined in Article 17 –
“Sustainability criteria for biofuels and bioliquids” - of the EU Renewable
Energy Directive 2009/28/EC dated 23 April 2009 (RED); and with the
sustainability criteria for the use of biomass feedstocks under the United
Kingdom Renewables Obligation in accordance with the Department of Energy and
Climate Change’s publication dated 22 August 2013 and entitled “Government
Response to the consultation on proposals to enhance the sustainability criteria
for the use of biomass feedstocks under the Renewables Obligation” and the
“Renewables Obligation (Amendment) Order 2014” published on 10 February 2014
coming into force on 1st April 2014.

Buyer reserves the right to require additional forest management certifications
such as the Sustainable Forestry Initiative (SFI), The Forest Stewardship
Council (FSC), and The Programme for the Endorsement of Forest Certification
(PEFC) Chain of Custody certifications or country or customer-specific
sustainability requirements as needed.

Buyer agrees to provide guidance to Seller regarding the above requirements and
during the certification process(es) and to serve as a liaison between Seller
and the certification agencies. Seller shall pay all third-party costs
associated with all certifications referenced above and all other certifications
reasonably requested by Buyer (including all costs of inspections, fees paid to
certifying organizations, testing or auditing costs, or membership costs).
Seller shall deliver copies of all certifications and reports to Buyer.

Specific terms and requirements of the GGL Certification is available using the
following links:

http://www.greengoldcertified.org/ or

http://certification.controlunion.com/

Information regarding the Laborelec-SGS Solid Biomass Sustainability scheme is
available using the following links:

http://www.sgs.com/ or

http://www.laborelec.be/

 

C-1



--------------------------------------------------------------------------------

Schedule D

DAP Schedule

Section references in this Schedule D refer to Sections of this Schedule D
unless otherwise noted in this Schedule D.

1. Deliveries by Truck. This Section 1 shall apply to DAP Shipments specified to
be made by truck pursuant to the relevant Confirmation:

(a) Truck Transportation. Seller shall be responsible for making all necessary
arrangements for carriage of DAP Shipments by truck to the Delivery Point.
Seller shall procure and promptly provide to Buyer a copy of the bills of lading
issued by the applicable trucking contractor(s), consigned to Buyer’s order, and
evidencing the DAP Shipment(s) on board the trucks in apparent good order and
condition.

(b) Unloading; Trucking Regulations. Buyer and / or its appointed contractors,
servants or agents shall unload the Biomass at the Delivery Point with all due
dispatch and in compliance with Applicable Law, and shall use commercially
reasonable efforts to minimize degradation of the Biomass during such unloading
process. Seller should have right to inspect such unloading procedures to
determine compliance with such requirements. Seller shall ensure that all trucks
used for carriage of DAP Shipments are compatible with Buyer’s truck tipping
equipment and unloading facilities, and Buyer shall provide to Seller
specifications as are reasonably necessary to enable Seller to determine such
compatibility. Seller shall cause (i) all DAP Shipments to be delivered in
compliance with Applicable Law in all material respects and (ii) all trucks used
for carriage of DAP Shipments to be in compliance with Applicable Law in all
material respects, including laws relating to weight limits. Notwithstanding
anything in Section 8 of the Agreement or otherwise to the contrary, for any
trucks exceeding the allowable gross weight established by Applicable Law, the
weight of the applicable DAP Shipment for purposes of determining the Purchase
Price shall be reduced by the amount of such exceedance. Seller shall provide
written notice to all parties providing carriage of DAP Shipments that Buyer
will not be responsible for any damage to trucks falling from the tipper if the
damage is the fault of the truck operator, and that the truck operator shall be
responsible and shall pay for such damage, any damage to Buyer’s facilities
(including the Terminal) and the costs of removing any damaged truck. Buyer
shall not be liable for, and Seller shall indemnify, hold harmless and defend
Buyer from and against, any and all losses, costs, damages, liabilities,
injuries, claims, demands, penalties, interest and causes of action (including
reasonable attorney’s fees and court costs) arising out of or in relation to any
truck or Seller failing to comply with this clause (b).

(c) Seller shall be responsible for distributing and collecting required
documentation, including insurance verification documents, operating
instructions for weighing and tipping facilities, and safety requirements at the
Terminal, to and from all truck operators and other parties delivering Biomass
pursuant to this Agreement.

 

D-1



--------------------------------------------------------------------------------

2. Deliveries by Rail. This Section 2 shall apply to DAP Shipments to be made by
rail as specified in the relevant Confirmation:

(a) Rail Transportation. Seller shall be responsible for making all necessary
arrangements for carriage of DAP Shipments by rail to the Delivery Point. Seller
shall procure and promptly provide to Buyer a copy of the bills of lading issued
by the applicable rail freight contractor(s), consigned to Buyer’s order, and
evidencing the DAP Shipment(s) on board the rail cars in apparent good order and
condition.

(b) Unloading; Rail Freight Regulations. Buyer and / or its appointed servants
or agents shall unload the Biomass at the Delivery Point with all due dispatch
and in compliance with Applicable Law, and shall use commercially reasonable
efforts to minimize degradation of the Biomass during such unloading process.
Seller should have right to inspect such unloading procedures to determine
compliance with such requirements. Seller shall ensure that all rail cars used
for carriage of DAP Shipments are compatible with Buyer’s rail car unloading
facilities, and Buyer shall provide to Seller specifications as are reasonably
necessary to enable Seller to determine such compatibility. Seller shall cause
(i) all DAP Shipments to be delivered in compliance with Applicable Law in all
material respects and (ii) all rail cars used for carriage of DAP Shipments to
be in compliance with Applicable Law in all material respects.

(c) Seller shall be responsible for distributing and collecting required
documentation, including insurance verification documents, operating
instructions for rail car unloading facilities, and safety requirements at the
Terminal, to and from all rail freight operators and other parties delivering
Biomass pursuant to this Agreement.

 

D-2



--------------------------------------------------------------------------------

Schedule E

FOB Schedule

Section references in this Schedule E refer to Sections of this Schedule E
unless otherwise noted in this Schedule E.

1. Ocean / Sea Transportation. Buyer shall be responsible for making all
necessary arrangements for carriage of Shipments from the Load Port, including
having Owners execute any documentation necessary for Vessels nominated
hereunder to access and load at the Load Port. Seller shall procure and promptly
provide to Buyer a copy of the bills of lading issued by the Master(s) of the
Vessel(s) consigned to Buyer’s order, and evidencing the Shipment(s) on board
the Vessel(s) of the Biomass in apparent good order and condition.

2. Loading; Local Port Rules and Regulation. Seller shall load the Biomass into
the Vessel(s) to the satisfaction of the Master(s) with all due dispatch on a
spout trimmed or bucket loaded basis at its own expense and at its own risk.
Seller and / or its appointed servants or agents shall load, stow and trim the
Shipment(s) on board the Vessel(s) in compliance with the IMO Code of Safe
Practice for Solid Bulk Cargoes, 1998 edition and Applicable Law, and in
accordance with the Master(s) instructions. Buyer acknowledges that all Vessels
shall be required to comply with all applicable Load Port Procedures and that
Seller shall not be liable for any costs, expenses or damages that may arise as
a result of any Vessel or Owner failing to comply with such procedures.

3. Stowage.

(a) Subject always to the Vessel remaining seaworthy during loading and in
anticipation of the intended voyage, a Vessel shall be determined to be fully
loaded when in the Master’s opinion, the holds, after being trimmed, have been
filled to the maximum level that will allow the hatches to properly close and
fasten. If Buyer or Seller disputes that the Vessel was fully loaded, a
competent surveyor shall be appointed by mutual agreement of the Parties to
determine whether the Vessel was fully loaded. The surveyor’s findings shall be
made available to both Parties and shall be final and binding on the Parties
except in the case of fraud or manifest error. The prevailing Party shall be
liable for the surveyor’s fee and any other costs of the survey, including any
demurrage charges or reduction in despatch resulting from the conduct of such
survey.

(b) For a fully loaded Vessel, where the actual stow factor (as determined by
the freight master), is less than fifty-five (55) cubic feet per Tonne, the
Parties shall equally share any discounts for such Shipment afforded by the
relevant Charter Party, a copy of which Buyer shall provide to Seller upon
request.

(c) For a non-fully loaded Vessel, Seller shall use commercially reasonable
efforts to load further Biomass, complying with the same terms and at the same
price as the applicable Shipment, onto the Vessel. If Seller fails to do so, so
long as Seller has delivered a quantity of Biomass consistent with the terms
hereof, Buyer shall be liable for the cost of deadfreight payable to Owner;
provided, however, that if Seller has not delivered a quantity of Biomass as
required by the terms hereof, Seller shall be

 

E-1



--------------------------------------------------------------------------------

responsible to Buyer for the cost of deadfreight payable by Buyer to Owner, in
addition to any other amounts that may be owed to Buyer hereunder due to
Seller’s failure to deliver a sufficient quantity of Biomass.

4. Vessel Nomination and Notices.

(a) Except as otherwise provided herein, in respect of each Shipment, the
Laycan, Load Port and Shipment Size shall conform entirely to the terms of the
relevant Confirmation. Buyer shall confirm, via written notice or facsimile, to
Seller the Vessel Nomination of each Shipment as soon as reasonably practicable
following receipt of Seller’s Laycan Nomination and in no case later than the
period stipulated for such Vessel Nomination in the relevant Confirmation. Such
confirmation shall include (i) the Vessel or Vessels for the carriage of that
Shipment including the Vessel’s name and IMO number, (ii) the Laycan, any other
laytime provisions and the demurrage rate applicable under the relevant Charter
Party, and (iii) the approximate quantity of Biomass to be loaded.

(b) Each Vessel nominated by Buyer, including each substitute Vessel, shall meet
the following requirements (“Vessel Requirements”):

(i) be a single deck self-trimming bulk carrier;

(ii) be classed Lloyds 100 A1 or equivalent by the applicable classification
society;

(iii) have hatches of the mechanical type and be of such design and construction
(including with respect to gears and stanchions) as not to interfere with, delay
or disrupt loading of the Vessel;

(iv) comply with all applicable Load Port Procedures; and

(v) have an age no greater than twenty-five (25) years.

(c) Seller may reject any Vessel Nomination within twenty-four (24) hours after
receiving such nomination if (i) the Vessel nominated does not conform to the
Vessel Requirements or (ii) the loading berth cannot accommodate the Vessel due
to length, beam, draft, or deadweight tonnage, in either case by notifying Buyer
during Office Hours. Upon Seller’s valid rejection of the Vessel Nomination,
Buyer shall nominate a conforming Vessel within forty-eight (48) hours.

(d) Buyer may substitute a different Vessel for any nominated Vessel; provided,
that the substitute Vessel satisfies the Vessel Requirements and is expected to
arrive at the Load Port within the Laycan for the originally nominated Vessel,
unless Seller otherwise agrees in advance. Buyer shall notify Seller of any
proposed Vessel substitution not fewer than three (3) Working Days before the
expected arrival of the original Vessel.

 

E-2



--------------------------------------------------------------------------------

(e) Buyer shall keep Seller informed of any significant changes of the Vessel’s
or substitute Vessel’s ETA at the Load Port notified to it by Owners. Buyer
shall instruct the Master of the Vessel to notify Seller, and Seller shall in
turn notify the Load Port, fourteen (14) days’ (where possible), five (5) days’,
forty-eight (48) hours’ and twenty-four (24) hours’ prior to each Vessel’s ETA
at the Load Port and any variation thereof greater than twelve (12) hours. If
the Vessel or the substitute Vessel arrives after the Laycan and, as a result,
the berth is occupied by another vessel, laytime shall be postponed without
demurrage charges for a period equal to the lesser of (i) forty-eight (48) hours
and (ii) such time as is required to bring the Vessel alongside a suitable
loading berth at the Load Port.

(f) Each Party shall use the IMO number provided pursuant to Section 4(a)(i) on
all correspondence, documents (excluding the bill(s) of lading), analysis and
invoices relating to the applicable Shipment.

5. NOR; Tendering; Commencement of Laytime.

(a) Seller is permitted an amount of laytime at the Load Port determined by
dividing the bill of lading weight by the Loading Rate. Buyer shall cause the
NOR to be tendered by the Vessel at the Load Port by telex, radio, email or
telephone (and if by radio or telephone, subsequently confirmed in writing) to
Seller.

(b) An NOR may be tendered upon arrival at the load berth, when the performing
Vessel has arrived and is in all respects ready to load, anytime day or night,
Sundays and holidays included, excluding Super Holidays. The performing Vessel
must proceed to the load berth to tender an NOR if it is free and available. In
the event that the Load Port is congested or the berth is occupied, Buyer may
tender an NOR from the normal waiting place, or such place as designated by the
Charter Party, its agents, or port authority, whether the performing Vessel is
in port or not, whether it is in berth or not, whether it is in customs
clearance or not, and whether it is in free pratique or not. Buyer will not
tender NOR before 00:01 hours on the first day of the laycan, unless permitted
by the Charter Party. If the berth is occupied, Charter Party may direct that
the performing Vessel go to a different berth.

(c) Laytime shall commence the earlier of (a) twelve (12) hours after NOR is
tendered and (b) when the Vessel is all fast alongside the loading berth and is
in all respects ready to load the Biomass, any time day or night, in free
pratique or not and whether customs cleared or not, SSHINC. Laytime shall cease
counting upon completion of loading.

6. Demurrage. Buyer shall provide laytime calculations to Seller within four
(4) Working Days after loading is complete. Such calculations shall be final and
binding unless disputed by Seller within ten (10) Working Days following
delivery thereof by Buyer, with any such dispute to be accompanied by reasonable
supporting documentation and, if not resolved by the Parties within fifteen
(15) Working Days, resolved in accordance with Section 21(c) of the Agreement.
If the laytime used exceeds the laytime allowed, Seller shall pay demurrage to
Buyer for such exceedance at the rate nominated by Buyer pursuant to
Section 4(a)(ii). If the

 

E-3



--------------------------------------------------------------------------------

laytime used is less than the laytime allowed, Buyer shall pay despatch to
Seller for all laytime saved at the rate nominated by Buyer which shall in any
event be consistent with the rate specified in the relevant Charter. The Party
owing demurrage or despatch pursuant to this Section 6 shall pay such owed
amounts within thirty (30) days following determination of laytime.

7. Laytime Exceptions. The following items shall not count as laytime or as time
on demurrage:

(a) Time taken from anchorage/place of waiting to the load berth(s);

(b) Time taken for discharging ballast unless such discharge is possible while
maintaining the stipulated loading rate;

(c) Time lost due to any cause attributable to the performing Vessel (including,
but not limited to, the performing Vessel’s failure to comply with all
applicable laws), her Master, her crew or Buyer, which affects the working or
berthing of the performing Vessel;

(d) Weather related delays affecting the safe loading of the cargo in a dry
condition as required;

(e) Total stoppage of all activities by stevedores due to strike;

(f) Time taken due to disputes between Master and men occasioning stoppage of
stevedores, performing Vessel crew, pilots or other workmen essential to the
movement, working or loading of the performing Vessel;

(g) Physical inability by the performing Vessel to load the cargo, including but
not limited to ballasting or deballasting capacity;

(h) Obtaining pratique after berthing, even if NOR has been tendered without
pratique;

(i) Breakdown or other inadequacy attributable to the performing Vessel;

(j) Force Majeure event (provided that no deduction of time shall be allowed for
Force Majeure unless due notice of same has been given in writing by the
Impaired Party).

(k) Arrest or detention of the vessel by or on behalf of a third party not
connected with Charterers or the cargo; and

(l) Any time lost due to Buyer or any government authority or port authority
preventing, impeding or prohibiting loading.

8. Stevedores / Government Entities. All costs in connection with loading the
Shipment at the Load Port, including stevedore costs and all cargo dues or
charges related to the

 

E-4



--------------------------------------------------------------------------------

Biomass at the Load Port shall be for Seller’s account. Seller shall be
responsible for all loading arrangements with Government Entities, stevedores,
Owner(s) and other third parties at the Load Port. Seller shall be responsible
to Owner(s) for any damages to the Vessel and / or all time used or lost as a
result of such damages, and Seller shall settle any such claims with Owner(s)
directly. Seller shall be responsible for repairs of any damages to the Vessel,
with any time lost as a result of such repairs to count as laytime. Buyer, if
requested by Seller, shall render reasonable assistance to Seller in conjunction
with Seller’s discussions with Owner(s).

9. Overtime. Cost for stevedoring overtime at the Load Port called for by Buyer
is for Buyer’s account. Cost for all other overtime at the Load Port is for
Seller’s account.

10. Safe Berth. Seller guarantees to Buyer a safe berth for the Vessel at the
Load Port that can accommodate Vessels to be provided hereunder and where the
Vessel can safely reach and safely leave and always lie safely afloat.

 

E-5